People v McDonald (2019 NY Slip Op 00984)





People v McDonald


2019 NY Slip Op 00984


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Sweeny, J.P., Tom, Webber, Kahn, Kern, JJ.


8362 3616/16

[*1]The People of the State of New York, Respondent,
vKevin McDonald, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark Zeno of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Kyle R. Silverstein of counsel), for respondent.

Appeal from order, Supreme Court, Bronx County (Ethan Greenberg, J.), entered on or about March 7, 2012, which, after a hearing, denied defendant's CPL 440.10 motion to vacate a judgment of conviction, same court (Greenberg, J. at plea; Steven L. Barrett, J. at sentencing), rendered April 21, 2010, unanimously dismissed.
Defendant's permissive appeal is dismissed due to his involuntary deportation (see People v Harrison, 27 NY3d 281, 288
[2016]; People v Medina, 142 AD3d 799 [1st Dept 2016]).
We note also that defendant's appeal is untimely as it was perfected more than 3 years after his time to do so expired.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK